Citation Nr: 0727906	
Decision Date: 09/06/07    Archive Date: 09/14/07	

DOCKET NO.  05-40 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January to October 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  The RO found that the veteran had failed 
to submit new and material evidence sufficient to reopen a 
previously denied claim.  The Board disagrees and will reopen 
this claim for disposition on the merits.  Following 
reopening, the claim must be remanded to the RO for 
evidentiary development via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claims for service connection for 
an acquired psychiatric disorder were denied by the RO in 
rating actions completed in December 1980 and May 1981; the 
veteran was notified of the decision and of his appellate 
rights, and he did not disagree or initiate a timely appeal, 
and those decisions are final.  

2.  Competent medical opinions to the effect that the veteran 
has been impaired by mental illness and/or psychosis since 
age 15 are both new and material to the veteran's claim, and 
that claim is reopened.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disorder, and that claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  Because this decision results in a complete grant of 
the benefit sought, insofar as the claim will be reopened for 
consideration on the merits, and remanded for additional 
development consistent with VCAA, the Board will not discuss 
VCAA compliance further.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for certain specified diseases, including a psychosis, which 
is shown to have become manifest to a compensable degree 
within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted, and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant of 
the evidence on file at the time of the last prior final 
denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Analysis:  The veteran's initial claims for service 
connection for acquired psychiatric disability were denied by 
the RO shortly after service in December 1980 and May 1981.  
On each occasion, the veteran was provided notice of the 
denial of the benefit sought, and of his appellate rights.  
On each occasion, he failed to perfect a timely appeal and 
those decisions became final in accordance with governing law 
and regulation.  

The evidence on file at the time of those previous denials 
included the service medical records and personnel records 
which revealed that the veteran was found psychiatrically 
normal at enlistment, but the veteran was clearly shown to 
have had difficulty adapting to military life, and he was 
separated for cause after only ten months' service for both 
misconduct and homosexuality with a general, under honorable 
conditions discharge.  He was psychiatrically evaluated 
during service and found to have a longstanding personality 
disorder.  He was also clearly noted to have had a difficult 
childhood and two civilian arrests prior to service, and he 
quit high school prior to graduation.  He was also shown to 
have had a preservice history of significant drug and alcohol 
abuse, which continued during military service.  Superficial 
scratching of the wrists during service were clearly noted to 
be suicidal gestures and not legitimate attempts.  The 
veteran was referred for alcohol rehabilitation, but refused 
to cooperate, and the evidence during service clearly reveals 
that the veteran decided that he did not want to be in the 
military and he deliberately took action to ensure his 
expeditious separation.  There was no diagnosis of an 
acquired psychiatric disorder or psychoses during service, 
only a diagnosis of inadequate personality with 
homosexuality.  

Two days before the expiration of one calendar year after the 
veteran was separated from service, he was psychiatrically 
hospitalized with VA in October 1980.  The Axis I diagnosis 
was organic hallucinosis, hallucinogen abuse, cannabis abuse, 
and amphetamine abuse.  The Axis II diagnosis was schizotypal 
personality disorder.  

However, the month following his discharge from the VA 
hospital, he was provided a VA psychiatric examination in 
December 1980, and the diagnosis at this time was schizo-
affective schizophrenia.  This psychiatrist apparently did 
not have access to the claims folder as he concluded that 
there was no prior history of alcohol or drug abuse, which 
was clearly not the case.  

The veteran's claim was last finally denied in May 1981, and 
he only recently attempted to reopen a claim for service 
connection for an acquired psychiatric disorder in October 
2004.  All evidence and clinical records, both private and 
VA, from this time forward carry a seemingly confirmed 
diagnosis of a schizoaffective disorder, which is consistent 
with the finding from VA examination in December 1980.  

Although the private and VA clinical records on file since 
the time of the past final denial mostly reflect ongoing care 
and treatment for the veteran's psychiatric and other 
problems, the Board finds it noteworthy that a private 
treating physician has opined on several occasions that it is 
his opinion that the veteran has had mental illness since age 
15.  The Board finds that this opinion is both new and 
material in that it raises the reasonable possibility of 
substantiating a claim that the veteran had an acquired 
psychiatric disorder prior to service which may have been 
aggravated during service, or alternatively, the possibility 
that he may have been misdiagnosed during service for only 
personality disorder.  The Board finds this evidence 
sufficiently new and material to reopen the veteran's claim.


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disorder, the claim is reopened.  


REMAND

The Veterans Claims Assistance Act provides, among other 
things, that VA is required to order a clinical examination 
and record review seeking competent clinical opinions when 
there is evidence of current disability, some indication that 
the disability or symptoms may be associated with the 
veteran's active military service, and the presently existing 
evidence on file does not contain sufficient medical evidence 
for VA to make a decision.  38 U.S.C.A. § 5103A(d).  The 
Board will also attempt to obtain certain historical records, 
and the veteran is expected to fully cooperate in obtaining 
these records for a thorough evaluation of his pending claim.  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  The RO will request the veteran to 
produce (or provide fully completed 
medical release forms for production) any 
and all available records, including any 
records of medical or psychiatric 
evaluation, from prior to military 
service.  This should include any 
evaluation or counseling reports 
completed by or at the request of the 
veteran's high school.  All records 
obtained must be included in the claims 
folder.  

2.  Only after completing the above 
development, the veteran should be 
referred for a VA examination by a VA 
medical doctor (M.D.) psychiatrist (not a 
psychologist).  The claims folder  must 
be provided to the psychiatrist for 
review in conjunction with the 
examination.  The psychiatrist should be 
informed, as is documented in the claims 
folder, that the veteran now apparently 
carries a seemingly confirmed diagnosis 
of schizoaffective disorder by both 
private and VA medical authorities.  In 
addition to conducting a current 
psychiatric evaluation for diagnostic 
purposes, the VA psychiatrist is 
principally requested to conduct a 
careful and detailed review of the 
historical evidence on file for the 
purpose of providing clinical opinions to 
the following questions.  

Does the veteran appear to have had an 
acquired psychiatric disorder or 
psychosis prior to service and/or during 
service?  

If it appears the veteran had an acquired 
psychiatric disorder prior to service, 
does the psychiatrist believe that the 
evidence supporting such conclusion is 
clear and convincing in nature (if so, 
clear reasons and bases for this opinion 
must be provided)?  

If the doctor finds that an acquired 
psychiatric disorder existed prior to 
service, is there evidence that this 
disorder was aggravated (increased in 
severity beyond ordinary progress) during 
the veteran's ten months of military 
service?  

If the psychiatrist finds that there was 
no aggravation during service, does the 
doctor find that the evidence against 
such aggravation is clear and convincing 
in nature (again, reasons and bases for 
such opinion must be provided)?  

If the VA psychiatrist does not find 
significant evidence of an acquired 
psychiatric disorder prior to or during 
service, the psychiatrist is requested to 
express an opinion as to whether the 
veteran manifested an acquired 
psychiatric disorder to a compensable 
degree (at least 10 percent, mildly, 
disabling) within one year after he was 
separated from service.  

Finally, the VA psychiatrist is advised 
that the evidence presently on file 
reveals that the veteran has often been 
inconsistent in reporting his clinical 
history.  Specifically, the Board notes 
that the veteran has at times clearly 
reported an unsatisfactory childhood with 
a broken family, with alcoholic parents, 
and a clear preservice history of drug 
and alcohol abuse.  At other times, the 
veteran has alleged that he never had any 
problems whatsoever until he was enlisted 
in military service.  Additionally, the 
veteran has at times reported that he 
made serious attempts at suicide during 
military service, but the service medical 
records clearly reveal only superficial 
lacerations of the wrists as suicidal 
gestures.  The psychiatrist is requested 
to provide a written report which 
addresses the issues raised in this 
remand and asked to provide a written 
description of reasons and bases 
supporting each opinion provided.  

3.  After completion of the above 
development, the RO should initially 
review the report of examination for 
completeness.  If it fails to respond to 
any pertinent questions posed, it must be 
returned for corrective action.  
Thereafter, the case should again be 
reviewed by the RO.  If the benefit 
sought cannot be allowed to the veteran's 
satisfaction, he must be provided with a 
Supplemental Statement of the Case which 
includes a discussion of the development 
requested in this remand.  He and the 
representative must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


